Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 05 February 2021, has been entered and the Remarks therein, filed 02 August 2021, are fully considered here.

Status of Claims
Claims 1, 3, 6-10, 12, 13 and 21-32 are pending.
Claims 1, 3, 8-10, 12 and 27-30 are withdrawn from consideration.
	Claims 6, 7, 13, 21-26, 31 and 32 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2016/060131, 05/05/2016.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of EP 15382235.8, 05/06/2015, was filed on 06 November 2017.
Applicant has complied with all of the conditions for receiving the benefit of the earliest filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 August 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretations
Claims 6, 22-25 and 31 contain product-by-process language.
Claim 6 recites: “A biomass of a microalga of the species Tetraselmis chuii (T. chuii)…enriched in superoxide dismutase (SOD) obtained by the method according to claim 1.”
Claims 22-25 recite: “The biomass according to claim 6 obtained by a method comprising culturing the microalga under abiotic stress, wherein said abiotic stress is…”
Claim 31 recites: “The biomass…according to claim 6, obtained by culturing…”

It is noted that claim 1 is withdrawn from consideration at this time.
The determination of patentability will be based on the cited products only; i.e., the method will be considered only in the context of how said method has affected the product in terms of its characteristics or properties. The specifics of the actual method step(s) do not contribute to the determination of the patentability of said product. 
MPEP 2113 states:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 6, 7, 13 and 32 under 35 U.S.C. §102(a)(1) as being anticipated by Marine Phytoplankton 5000 Press release and Marine Phytoplankton 5000 website product sale, in the Non-Final Office Action mailed 05 February 2021, is withdrawn in view of Applicants' amendment received 02 August 2021, in which a Declaration under 37 CFR 1.130(a), authored by an individual employed at Fitoplancton Marino, S.L., the Assignee for the instant application, was filed.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 6, 7, 13, 22-26, 31 and 32 are rejected under 35 U.S.C. §103 as being unpatentable over Okamoto et al. ((1996) J. Phycol. 32: 74-79) in view of Kumar et al. ((2015 Mar.) Ecotox. Environ. Safety 113: 329-352), Matsunaga et al. (Japanese Patent Application Publication No. JPH0269181 (IA); Date of Publication: 1990-03-08; see English machine translation as NPL for page/para. citations, pp. 1-5), and Yilancioglu et al. ((2014 Mar.) PLoS ONE 9(3): 1-13).
[All references cited in the Non-Final Office Action mailed 05 February 2021.]

Okamoto et al. addresses some of the limitations of claims 6 and 32. 
	Regarding claims 6 and 32, Okamoto et al. shows studies in which the effects of cadmium on the protein production and growth of Tetraselmis gracilis were investigated. T. gracilis contained high levels of superoxide dismutase (SOD) activity when chronically exposed to sublethal concentrations of cadmium (pg. 74, column 1, Abstract [Claim 6] [Tetraselmis microalga, enriched in superoxide dismutase (SOD)]). 
Cells at late exponential growth phase were harvested by centrifugation (pg. 75, column 2, para. 1 [A biomass of a microalga]).
SOD activity was determined by an enzymatic assay and are given in units of SOD activity per microgram of protein U/µg (pg. 75, column 2, para. 3). Forty-one percent and 107% increases of SOD-activity were observed in extracts exposed to 1.5 and 3.0 ppm of cadmium (Fig. 4) (pg. 76, column 1, para. 1). Figure 4 shows SOD activity of up to 0.5 and 0.75 U/µg (pg. 77, column 2, Fig. 4 [0.5 U/µg = 500 U/mg; 0.75 U/µg = 750 U/mg] [Claims 6 and 32] [enriched in SOD activity higher than 180 IU/mg soluble protein, SOD activity of equal to or higher than 250 IU/mg soluble protein]).	
It is noted that Applicant measures superoxide dismutase (SOD) activity using inhibition of cytochrome c reduction in an assay (originally-filed specification, pg. 37, lines 30-31 thru pg. 38, lines 1-3). Okamoto et al. also describes the SOD activity assay as being performed using inhibition of cytochrome c reduction (pg. 75, column 2, para. 3). In addition, it is not clear that Applicant’s method for determining the activity of SOD provides unit results as an official International Unit (IU) designation, because Applicant’s reference of McCord et al. for the performance of a(n) SOD assay does not mention the term “unit”. Therefore, for the purpose of examination the SOD activity units described in Okamoto et al. (i.e., “U”) will be considered to be equivalent to Applicant’s SOD activity units (i.e., “IU” designation), because both enzyme activity levels were determined using essentially the same assay.

	Okamoto et al. does not show: 1) the microalgal species Tetraselmis chuii [Claims 6 and 32]; 2) the biomass has been dehydrated or brine-treated [Claim 7]; 3) A foodstuff or a pharmaceutical composition comprising the biomass of claim 6 [Claim 13]; 4) a method comprising culturing the microalga under abiotic stress, wherein said abiotic stress is a redox potential of at least 100 mV in the culture medium [Claims 22 and 31]; 5) a method comprising culturing the microalga under abiotic stress, wherein said abiotic stress is a temperature greater than 28°C in the culture medium [Claim 23]; 6) a method comprising culturing the microalga under abiotic stress, wherein said abiotic stress is nitrogen starvation at a nitrate concentration in the culture media of less than 5µM [Claim 24]; 7) a method comprising culturing the microalga under abiotic stress, wherein said abiotic stress is a salinity greater than 41 practical salinity units (PSU) ln the culture medium [Claim 25]; and 8) the biomass of foodstuff or pharmaceutical composition has been dehydrated or brine-treated [Claim 26].

Kumar et al. teaches that microalgae inherently exhibit similar biochemical and/or biophysical properties, including production of superoxide dismutase (SOD), and that these various species of microalgae include Tetraselmis chuii, by way of addressing the limitations of claims 6 and 32.
	Regarding claims 6 and 32, Kumar et al. teaches that microalgae have been extensively studied with regard to their role in heavy metal remediation (pg. 329, Abstract [nexus to Okamoto et al.] [heavy metal remediation]). The microalgae including various Tetraselmis spp efficiently contribute to Cd (cadmium) removal (pg. 332, column 2, para. 2). Table 1 shows that a live biomass of Tetraselmis chuii was shown to have the ability to remove Cd from contaminated water (pg. 333, Table 1, entries Tetraselmis chuii [nexus to Okamoto et al.] [Cd removal]). Metals break the oxidative balance of algae, inducing antioxidant enzymes, such as superoxide dismutase (SOD). The amount of oxidized proteins and lipids in the algal cells designate the severity of the stress (pg. 343, column 1, para. 6.1.2 [nexus to Okamoto et al.] [production of SOD]).

Matsunaga et al. addresses the limitations of claims 7, 13 and 26, and some of the limitations of claims 22, 23, 24, 25 and 31.
Matsunaga et al. shows a method for efficiently producing a large amount of superoxide dismutase (SOD) by treating algae, and increasing the amount of superoxide dismutase in the cells (pg. 1, para. [0001] [nexus to Okamoto et al.] [A biomass of algae enriched in SOD]). The algae to which the present invention is applied may be algae belonging to any genus as long as they have the ability to produce SOD. Specific examples of such algae include Synechococcus, Spirulina, Anabaena, Chlorella, and Dunaliella (pg. 2, para. 2). The SOD activity was 115 units/g dry cells (pg. 4, para. 1 [nexus to Okamoto et al.] [increased SOD activity measured in units]).
Regarding claims 7 and 26, after completion of the culture, the cells were washed by centrifugation and collected. The dry weight of the obtained microbial cells was measured to be 14g (pg. 4, para. 1 [the biomass has been dehydrated]).
Regarding claim 13, algae has been used as a raw material for foods, feeds etc. and is an excellent source of SOD (pg. 1, para. [0001]). 
Regarding claims 22, 23, 24, 25 and 31, the solution that the algae are cultured in has been treated by (A) adding iron sulfate ion and/or manganese (Mn) ion in a specific concentration; (B) introduction of a gas having a specific oxygen concentration; or (C) irradiation of light at 100-400mu; or (D) a combination thereof (pg. 1, para. [0001] and pg. 3, lines 3-5).
That is, Matsunaga et al. shows different growth conditions that impose stress on the microalgal cell culture, and which, in turn, cause an increase in the production of SOD (see Yilancioglu et al., next).

Yilancioglu et al. provides motivation for imposing a stress condition, such as nitrogen deprivation on microalga, for example, T. chuii, which would result in an increase in SOD production, by way of addressing the limitations of claims 22, 23, 24 and 25.
Regarding claims 22, 23, 24 and 25, Yilancioglu et al. teaches that nitrogen deprivation as a stress condition is known to maximize the lipid content of microalgae up to 90%. The presence of reactive oxygen species (ROS) may lead to oxidative damage to the cellular environment, ultimately leading to toxicity resulting from excessive reactive oxygen stress. Redox reactions of the reactive forms of oxygen, including superoxide or hydroxyl radicals, result in oxidative stress. Nitrogen depletion results in the occurrence of ROS species.  Association of increased reactive oxygen species levels under different environmental stress conditions has also been shown in green microalgae (pg. 1, column 2, para. 1 [Claims 22 and 24]). Lipid accumulation in algae is known to increase by various factors, including temperature, excessive light, and pH, which is likely related to oxidative stress induced by ROS accumulation (pg. 8, column 2, last para. [Claim 23]). Intracellular SOD converts O2- to O2 and H2O2, acting as the first line of defense against oxidative stress. It was observed that the SOD activity of Dunaliella microalgal cells increased under low nitrogen concentrations (pg. 8, column 2, para. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the Tetraselmis gracilis algal biomass enriched in superoxide dismutase (SOD), as shown by Okamoto et al., by substituting the T. gracilis algal species with Tetraselmis chuii [Claims 6 and 32], shown by Kumar et al., with a reasonable expectation of success, because Okamoto et al. and Kumar et al. show that both T. gracilis and T. chuii can sequester cadmium metal ion, which Okamoto et al., in turn, shows is related to an increase in the enrichment of superoxide dismutase (SOD) within the algal cells (because the presence of said metal ion causes a stressful environmental condition). Therefore, it would be obvious to one of ordinary skill in the art, given the inherent biochemical and/or biophysical ability of algal cells to respond to reactive oxygen species (ROS) (produced under environmental stress conditions) by increasing the production of SOD, to substitute T. gracilis with T. chuii with the predictable expectation that the level of SOD production in T. chuii would be increased via the implementation of an environmental stress condition (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Matsunaga et al. teaches that algae has been used as a raw material for foods, feeds etc., and is an excellent source of SOD, and shows a method for producing SOD in large quantities by increasing the intracellular SOD of the algae (pg. 1, para. 1 thru pg. 2, cont. para. 1). In addition, Matsunaga et al. teaches that the algae to which the described invention is applied may be algae belonging to any genus as long as they have the ability to produce SOD (pg. 2, para. 2). Therefore, it would be advantageous to be able to select from a variety of different species of Tetraselmis algae for the production of SOD, because if there are any nuances in the production of SOD under a specific environmental (stress) condition, one of ordinary skill in the art could exploit such differences for the purpose of maximizing the production of SOD (MPEP 2143 (I)(A,C,G)).
It would have been further obvious to have supplied the biomass in a dehydrated or brine-treated form [Claims 7 and 26]; and 2) as a foodstuff or a pharmaceutical composition comprising the SOD-enriched biomass of T. chuii [Claim 13], as shown by Matsunaga et al., with a reasonable expectation of success, because Matsunaga et al. shows a method for increasing the level of production of SOD in microalgal cells by exposing said cells to an environmental stress condition, which is the method, shown by Okamoto et al. (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because a dried form of algae to be used as a foodstuff or a pharmaceutical composition product would have a longer-lasting shelf-life if sold in dehydrated form (and would not need to be refrigerated), thereby increasing the commercial value of said product.
It would have been further obvious to have produced the SOD-enriched biomass of T. chuii, by propagating the microalgal cells under a variety of environmental stress conditions [Claims 22, 23, 24 and 25], some of which are shown and/or taught by Matsunaga et al. and Yilancioglu et al., with a reasonable expectation of success, because both Matsunaga et al. and Yilancioglu et al. teach that microalgal cells growing under environmental stress conditions produce reactive oxygen species (ROS), which, in turn, induce the production of superoxide dismutase (SOD) as a first line of defense to prevent oxidative damage caused by said ROS. Therefore, it would be obvious to one of ordinary skill in the art of SOD production to maximize the SOD output of selected microalgal cells by placing them in an environmentally-stressful cultivation milieu, such as those recited in claims 22-25 (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because if there are any nuances in the production of SOD under a specific environmental (stress) condition, one of ordinary skill in the art could exploit the  production differences by selecting the environmental condition that maximizes the production of SOD (MPEP 2143 (I)(A,C,G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 21 is rejected under 35 U.S.C. §103 as being unpatentable over Okamoto et al. in view of Kumar et al., Matsunaga et al., and Yilancioglu et al., as applied to claims 6, 7, 13, 22-26, 31 and 32 above, and further in view of Janknegt et al. ((2009) Eur. J. Phycol. 44(4): 525-539), and Veldhuis et al. ((1987) Marine Biol. 95: 47-54).
	[Janknegt et al. and Veldhuis et al. cited in the Non-Final Office Action mailed 05 February 2021.] 

	Okamoto et al. in view of Kumar et al., Matsunaga et al., and Yilancioglu et al., as applied to claims 6, 7, 13, 22-26, 31 and 32 above, do not show: 1) the biomass of microalgal species T. chuii, wherein the SOD is stabilized with a brine comprising the formulation as recited in claim 21 [Claim 21].

	Janknegt et al. addresses some of the limitations of claim 21.
	Janknegt et al. shows the short-term antioxidative responses of 15 microalgae exposed to excessive irradiance (pg. 525, Title). A comparison was made of the oxidative stress responses for three groups of marine microalgae: Antarctic microalgae, temperate diatoms, and temperate flagellates. Before, during and after simulated surface irradiance by ultraviolet radiation (SSI), oxidative responses were assessed by following the activity of superoxide dismutase, among others (pg. 525, Abstract [nexus to Matsunaga et al.] [microalga containing SOD]).
	Regarding claim 21, experiments were conducted with some temperate species, which included Tetraselmis suecica (pg. 526, column 2, para. 1).  Prior to the experiments, all cultures were grown in triplicate at 25µmolm-2s-1 photosynthetically active radiation (PAR) in 200ml modified f/2 enriched seawater (Veldhuis & Admiral, 1987) at 34.5 practical salinity units (PSU) (pg. 526, column 2, para. 1). See Veldhuis et al. for the seawater formulation used by Janknegt et al.

Veldhuis et al. provides motivation for stabilizing a biomass of a microalga enriched in SOD, as shown by Matsunaga et al., in a brine comprising specific elements in specific concentration ranges, by way of addressing the limitations of claim 21. 
The modified f/2 enriched seawater formulation in which Janknegt et al. shows the culturing of a Tetraselmis species, is described by Veldhuis et al.
	Regarding claim 21, Veldhuis et al. shows an artificial seawater medium used for culturing the haptophycean alga Phaeocystis pouchetti (pg. 47, column 1, Abstract and pg. 48, Table 1). This medium described by Veldhuis et al. was used by Janknegt et al. to culture Tetraselmis suecica (see Janknegt et al., pg. 526, column 2, para. 1 [nexus to Janknegt et al.]). The medium contains major salts, such as NaCl, MgCl2, CaCl2, and K2SO4 in specific mmolar amounts. The medium contains minor salts, such as KNO3, and NH4Cl, and trace elements, such as FeCl3, CuSO4, and KBr, in µmolar amounts (pg. 48, Table 1 [S, SO4-2, Ca2+, Mg2+, K+, Na+ and Cl-]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the T. chuii algal biomass enriched in superoxide dismutase (SOD), as shown by Okamoto et al. in view of Kumar et al., Matsunaga et al., and Yilancioglu et al., as applied to claims 6, 7, 13, 22-26, 31 and 32 above, by using a the multi-ion, salt-source formulation [Claim 21], as shown by Veldhuis et al., to stabilize the biomass/SOD produced by the algae, with a reasonable expectation of success, because Janknegt et al. and Veldhuis et al. show that an artificial seawater medium/brine composition comprising S, SO4-2, Ca2+, Mg2+, K+, Na+ and Cl- can be used to grow a Tetraselmis strain containing SOD (MPEP 2143 (I)(A,G)).
It would be obvious, and one would be motivated, to use routine optimization to incorporate the multi-ion, salt-source elements into a brine at specific concentration ranges, e.g., as cited in claim 21, because Veldhuis et al. shows an optimized medium of said salt-source elements/compounds (in millimolar or micromolar amounts) determined for the propagation of a specific species of algae, viz a viz, Phaeocystis pouchetti (pg. 48, Table 1) (MPEP 2144.05 (II)(A) and (III)(A)). That is, one of ordinary skill in the art would be motivated to optimize a culture medium for a specific strain of algae for the purpose of stabilizing the biomass and/or SOD expressed by said strain of algae, e.g., Tetraselmis chuii. In addition, Matsunaga et al. shows that a treatment solution for optimizing SOD production in algae contains FeSO4 and Mn2O3 which would supply iron, manganese, and sulphate ions to the culture medium (pg. 3, lines 3-5). That is, one of ordinary skill in the art would understand that an optimal seawater formulation designed for a particular algal species could be based on a number of different ion types and concentrations, depending on the particular algal species being cultured (MPEP 2144 (I)).
 	One of ordinary skill in the art would have been motivated to have made that modification, because, again, it would be obvious and one would be motivated to optimize a culture medium or brine solution, so that a maximum amount of SOD could be produced within (and/or recovered as a stable enzyme from) a specific algal species, the growth of which has been optimized by said culture or brine solution. That is, the therapeutic value of the biomass would be increased by incorporating a brine or brine-based culture medium that stabilized the biomass and the SOD produced therein.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 3-10, filed 02 August 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, and the 35 U.S.C. §102(a)(1) rejection, have been fully considered. Applicant’s arguments, with regard to the 35 U.S.C. §102(a)(1) rejection, are persuasive. Applicant’s arguments, with regard to the 35 U.S.C. §103 rejection, are not persuasive.
It is noted that Applicant submitted a Declaration under 37 CFR 1.130(a) authored by Gracia Villa Clavijo, Head of Administration at Fitoplancton Marino, S.L., which is the assignee entity.

Applicant remarks (pp. 3-4), with regard to the 102 rejection, that the concepts cited by the Examiner from the cited Internet materials Press Release were disclosures made, less than one year before the applicable May 6, 2015 effective filing date of the subject application, by another who obtained the subject matter disclosed directly or indirectly from one or more joint inventors. Consequently, pursuant to 35 U.S.C. §102(b)(1)(A), these Internet materials cannot be used as a bar to patentability.
In response to Applicant, the Declaration under 37 CFR 1.130(a) provided by Applicant via Sr. Clavijo appears to show, in Exhibit 4, that there was communication between a representative of Control & Management, Inc. (viz a viz, Chuck Lapenta aka “Chuck”) and one of the inventors (viz a viz, Carlos Unamunzaga Escosura aka “Carlos”) in order to discuss the marketing and sale of MP5000 (Marine Phytoplankton 5000 product, according to Applicant) and its ingredient TetraSOD. It is noted that both Marine Phytoplankton 5000 and TetraSOD are products cited in the prior art press release. Sr. Clavijo remarks that this communication (as a meeting invitation) took place on August 19, 2014 (although it is noted that the subject headers in the meeting invitation are illegible). The Agenda notes in this communication, as interpreted by Sr. Clavijo, are to be understood that at that time the new biomass would not actually be available to Control & Management until 2016 (Declaration, pg. 4, para. 12). Bullet point 2 of the communication reads that the “ingredient” would not be included until 2016, and that the T. chuii would not be disclosed as the key species in SOD for reasons of patent issues (bullet point 3). The TetraSOD brand (not publicly known) and its website would not be launched until 2016-2017. (It is noted that Exhibit 5 in the Declaration is completely illegible.)
In a previously-filed Declaration under 37 CFR 1.132, Chuck Lapenta of Control & Management, Inc., attests to the company’s involvement in the sale of the product Marine Phytoplankton 5000™ (the product named in the press release cited as prior art under 35 USC 102(a)(1)) and also attests to the fact that, prior to May 6, 2015, Marine Phytoplankton 5000™ was comprised of a microalgae mixture named Freeze Dried microalgae Easy algae®, which did not comprise T. chuii biomass enriched in SOD (as described in instant claim 6). In view of these documents, the rejection under 35 U.S.C. §102(a)(1) based upon a public use or sale or other public availability of the invention is withdrawn.
Applicant remarks (pp. 6-10), with regard to the 103 rejections, that the Examiner concludes that it would have been obvious for one of ordinary skill to have modified the T. gracilis algal biomass enriched in SOD shown by Okamoto et al., by replacing T. gracilis with T. chuii, as shown by Kumar et al. with the predictable expectation that the level of SOD production would increase. The reasoning of this rejection of claim 6 assumes that T. chuii' s capability of sequestering cadmium, as described in Table 1 of Kumar et al., would indicate to a person of ordinary skill in the art that T. chuii would be capable of enriching its SOD content given the “inherent biochemical and/or biophysical ability of algal cells to respond to reactive oxygen species (ROS) (produced under environmental stress conditions) by increasing the production of SOD". However, it is submitted that this interpretation of the teachings of Kumar et al. is not accurate.
Applicant further remarks, that first, Kumar et al. indicates that microalgae have different defense mechanisms to survive in media containing metals, and that the toxicity of these metals depends, amongst other things, on the tolerance, size, species, etc. of the alga. In addition, Kumar et al. indicates that the sensitivity to metals varies depending on the genus and the species, explaining that the metal sensitivity, uptake and remediation capacities vary with each alga, i.e. differing between genus and species, and further explaining that even algae belonging to the same group may differ in adsorption capacity, with even algae species within the same genus varying in their response to heavy metals. This lack of predictability of an increase in SOD production in response to environmental stress is corroborated by other prior art documents describing that the toxicity of heavy metals, once inside the cell, can be due to different factors (see cited publications). Therefore, Applicant respectfully submits that Kumar et al. could not have taught to a person of ordinary skill that T. chuii would have increased its SOD activity in response to heavy metals.
However, in response to Applicant, it is noted that Applicant has not addressed the primary reference of Okamoto et al. which shows that Tetraselmis gracilis responds to cadmium exposure by producing high levels of superoxide dismutase (SOD), the levels reaching as high as 0.5 and 0.75 U/µg of soluble protein (or 500U/mg and 750U/mg), which is higher than the 180 IU/mg cited in instant claim 6. The secondary reference of Kumar et al. shows a list of at least 33 different genera of microalgae, including T. chuii, which demonstrate remediative response to a number of different types of heavy metals by producing SOD (pp. 333-336, Table 1). Kumar et al. also teaches that the severity of the level of heavy metal stress is indicated by oxidized proteins and lipids, and that the ‘oxidative balance’ in the algae is mediated, in part, by antioxidant enzymes, such as SOD (pg. 343, column 1, para. 2). Therefore, it would be obvious to one of ordinary skill in the art to expect that the subjection of T. chuii to the same type of environmental stress as imposed by T. gracilis in Okamota et al. would also promote a similarly high production of SOD in T. chuii, in view of evidence to the contrary provided by Applicant. That is, unless Applicant can show that T. chuii would not produce high levels of SOD in a side-by-side experiment with T. gracilis under the same environmental stress conditions, than the above remarks by Applicant are considered to be opinion evidence (MPEP 716.01 (c)(llI)). It is well known that to be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(I)(II)).
Further in response to Applicant, the secondary reference of Matsunaga et al. shows a general method for efficiently producing a large amount of superoxide dismutase (SOD) in algae by subjecting them to different types of environmental stresses during cultivation (i.e., 1) adding iron sulfate ion or manganese in a specific concentration; 2) introducing gas having a specific oxygen concentration; and 3) irradiation with light at 100-400mu). Matsunaga et al. teaches that this approach can be applied to any algae belonging to any genus as long as they have the ability to produce SOD. Therefore, one of ordinary skill in the art of algae propagation would understand, from the combination of prior art references, that algae, in general, have an inherent ability to produce high levels of SOD when placed under conditions of environmental stress, and that these types of conditions can be myriad in nature; e.g., (heavy) metal exposure, restrictive oxygen supply, and light exposure. Therefore, it would have been obvious to have optimized environmental stress conditions in order to have produced a biomass of a microalga of the species Tetraselmis chuii (T. chuii) enriched in superoxide dismutase (SOD), wherein the biomass has a SOD activity higher than 180 IU/mg of soluble protein [Claim 6].

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651